Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-53156 QUADRA PROJECTS INC. (Exact name of small business issuer as specified in its charter) NEVADA 45-0588917 (State or other jurisdiction of incorporation or organization) (IRS employer Identification No.) 6130 Elton Avenue, Las Vegas, NV, 89107 (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨ No x As of August 31, 2009, 30,500,000 shares of the issuers Common Stock, $ 0.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - Table of Contents PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at November 30, 2008 (audited) and at August 31, 2009 (unaudited) 4 Consolidated Statements of Operations (unaudited) for the three and nine month periods ended August 31, 2009 and 2008 and the period June 7, 2007 (date of inception) to August 31, 2009 5 Consolidated Statements of Cash Flows (unaudited) for the nine month periods Ended August 31, 2009 and 2008 and the period June 7, 2007 (date of inception) to August 31, 2009 (Unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 - 2 - Item 1. FINANCIAL STATEMENTS QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2009 - 3 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS August 31, November 30, 2008 ASSETS (Unaudited) (Audited) Restated Current Assets: Cash $ 2,470 $ 5,384 Travel advances 7,756 - Total current assets 10,226 5,384 Total Assets $ 10,226 $ 5,384 LIABILITIES AND SHAREHOLDERS DEFICIT Current Liabilities: Accounts payable $ 300,000 $ - Accrued expenses 1,100 6,000 Due to shareholder 102,000 - Due to Affiliate 54,562 - Total current liabilities 457,662 6,000 Shareholders Deficit: Common stock: authorized 750,000,000 shares of $0.001 par value; issued and outstanding, 30,500,000 shares 30,500 30,500 Deficit of par value (6,100) (6,100) Deficit accumulated during development stage (471,836) (25,016) Total Shareholders Deficit (447,436) (616) Total Liabilities and Shareholders Deficit $ 10,226 $ 5,384 These accompanying notes are an integral part of these financial statements. -F1- - 4 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE (Unaudited) June 7, 2007 (Date of Inception Nine Month Period Ended Three Month Period Ended of Development August 31, August 31, Stage) to August 31, 2009 Revenue $ - $- $ - $ - $ - Expenses: Administrative Expenses 446,820 4,529 225,163 - 471,836 Net loss $ (446,820) $ (4,529) $ (225,163) $ - $ (47 1,836) Loss Per Share - Basic and Diluted $
